Citation Nr: 0433727	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-15 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chest condition.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to a compensable evaluation for right 
shoulder synovitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Although the RO styled the claim of entitlement to service 
connection for a chest condition as an original claim, that 
treatment was not appropriate.  Entitlement to service 
connection for a chest condition was initially denied in 
December 1971.  The veteran did not appeal that decision; 
therefore, the current claim is based on an application to 
reopen a previously denied claim.  Consequently, that issue 
has been restyled as set forth on the first page of this 
decision and will be further addressed in the remand below.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  In a December 1971 rating decision, the application to 
reopen the claim of entitlement to service connection for 
residuals of a back injury was denied.  The veteran was 
notified of that decision in that same month, but he did not 
appeal.

2.  Evidence submitted since the December 1971 rating 
decision is neither cumulative nor redundant of that 
previously of record, and it is so significant that it must 
be considered to fairly decide the merits of the claim. 



CONCLUSION OF LAW

Evidence submitted since the December 1971 rating decision is 
new and material, and the claim of entitlement to service 
connection for residuals of a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

Herein, the Board reopens the claim of entitlement to service 
connection for residuals of a back injury.  Any decision on 
the merits and the other issues before the Board are the 
subject of the remand below.  Hence, any further 
applicability and fulfillment of the VCAA will be addressed 
in the remand.

New and material

The regulation pertaining to the definition of new and 
material was amended in August 2001.  38 C.F.R. § 3.156(a) 
(2003).  The new regulation, however, is only applicable to 
claims filed on or after August 29, 2001.  Since the claim on 
appeal was filed prior to that date, the Board must decide 
the claim under the prior version of the regulation.

A December 1971 rating decision did not reopen the veteran's 
claim of entitlement to service connection for residuals of a 
back injury.  In the absence of a timely appeal, that rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the December 
1971 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  This 
analysis begins with a determination whether there is 
evidence that has not been previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claim that was before the RO at the 
time of the December 1971 rating decision consisted of 
service medical records and a May 1956 VA examination report.  

Service medical records include May 1952 pre-induction and 
May 1954 induction examination reports that did not contain 
any musculoskeletal abnormalities.  Treatment records dated 
in May 1955 indicated the veteran pulled a muscle while 
carrying ammunition.  The diagnosis was "myalgia on the 
back" (sic).  

In July 1955, the veteran was involved in a motor vehicle 
accident in which he was pinned under a 2-1/2 ton truck.  
Complaints of back discomfort were noted during his 
hospitalization.  An April 1956 separation examination report 
did not contain any complaints of symptoms or findings 
associated with a back disorder.

A May 1956 VA examination report noted the veteran's 
complained of back pain in the upper dorsal area.  X-rays of 
the thoracic and upper back did not reveal any gross bone 
changes and a chest x-ray was negative.  On physical 
examination, a back injury was not found.

Since the December 1971 rating decision, the RO has received 
additional evidence to include a November 1997 VA examination 
report and VA Medical Center (VAMC) records dated in February 
1998.  The examination noted diagnoses of degenerative 
arthritis and degenerative disc disease from L3-S1, disc 
desiccation and left posterior disc herniation at L2-L3 and 
L3-L4, mild disc desiccation with disc bulge at Lf-L5 and L5-
S1, and minimal scoliosis of the lumbar spine.  A 
neurological examination contained the diagnosis of low back 
pain syndrome.  VAMC records dated in February 1998 noted 
additional diagnoses of lumbar spondylosis with 
radiculopathies, lumbar degenerative joint disease, and 
lumbar myalgia.  

These records are significant and bear substantially upon the 
issue since they offer evidence of a current diagnosis of a 
back disorder and the records considered in December 1971 did 
not.  This evidence, therefore, is sufficient to reopen the 
veteran's claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened. 



REMAND

VA correspondence dated in November 2002 and August 2003 did 
not notify the veteran of specific evidence needed to reopen 
a previously denied claim; therefore, the notice was 
insufficient with regard to the veteran's claimed chest 
condition.  The deficiency in the notice should be corrected 
upon remand.

As discussed above, the Board has reopened the claim of 
entitlement to service connection for residuals of a back 
injury based on evidence of a current back disorder.  In 
light of this fact and VA's duty to assist the veteran should 
be afforded an examination to determine if there is a 
relationship between his current back disorder and service.

With regard to the issue involving an increased rating for 
synovitis of the right shoulder, the veteran's most recent VA 
examination was in August 1999.  As this issue involves an 
increased rating claim, more recent findings are needed to 
assess the current level of impairment resulting from the 
disability.  Furthermore, the examiner did not adequately 
address all of the factors that must be considered.  With the 
evaluation of musculoskeletal disabilities, particularly 
those involving limitation of motion, rating personnel must 
consider, in conjunction with the otherwise applicable rating 
criteria, any additional functional loss the veteran may have 
sustained by virtue of other factors as described in 
38 C.F.R. § 4.40, 4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or mal-aligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  For 
these reason, the veteran should be scheduled for an 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
all notification required by 38 U.S.C.A. 
§ 5103 with regard to the issue involving 
a claimed chest disorder.  See also 
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  To 
correct any previous deficiency in the 
notice provided, he must be informed of 
specific evidence needed to reopen his 
claim for service connection for a chest 
disorder.  With respect to all claims he 
should also be told to submit any 
relevant evidence in his possession that 
is not of record.

2.  Upon completion of the action 
described above, the veteran should be 
afforded a VA orthopedic examination.  
The claims folders must be provided to 
and reviewed by the physician.  The 
physician must opine whether it is at 
least as likely as not that any diagnosed 
back disorder is related to service, to 
include the above referenced truck 
accident and complaints associated 
therewith.  The physician must set forth 
in detail all findings that provide the 
basis for the opinion.  

With regard to synovitis of the right 
shoulder, the examination should be 
conducted in accordance to the latest 
AMIE worksheet for shoulder disorders and 
the findings should be reported in 
detail.  The examiner is to specify 
whether, and to what extent, if any, the 
veteran experiences functional loss due 
to painful right shoulder motion or 
weakness, and/or any of the other 
symptoms noted above with repeated joint 
use, and during symptom flare-ups.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
degrees of limited joint motion, or joint 
weakness.

3.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
issue a new rating decision and 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



